Name: Commission Regulation (EEC) No 331/82 of 11 February 1982 adjusting certain export refunds fixed in advance in the sugar sector and amending Regulation (EEC) No 2235/81
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12. 2. 82 Official Journal of the European Communities No L 41 /35 COMMISSION REGULATION (EEC) No 331/82 of 11 February 1982 adjusting certain export refunds fixed in advance in the sugar sector and amending Regulation (EEC) No 2235/81 for which the customs export formalities were completed on or after that date ; Whereas Article 5 (2) of Council Regulation (EEC) No 3035/80 provides that the rate of refund under the system of advance fixing is to be adjusted according to the same rules applying to the advance fixing of refunds on basic products exported in the natural state ; whereas this adjustment will be made on the basis of the difference between the intervention price for the sugar in question applicable for the 1981 /82 marketing year and that applicable to the same sugar for the 1982/83 marketing year, each of these prices being increased by the relevant storage levy ; Whereas, in the interests of the proper management of the sugar markets, Member States should inform the Commission of requests for adjustment submitted in accordance with Regulation (EEC) No 2235/81 ; Whereas the Management Committee for Sugar has not delivered an opinion within the time limit set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as amended by Regulation (EEC) No 192/82 (2), and in particular Article 19 (3) and (7) and Article 39 thereof, Whereas Article 12 of Council Regulation (EEC) No 766/68 of 18 June 1968 laying down general rules for granting export refunds on sugar (3), as last amended by Regulation (EEC) No 1489/76 (4), provides that if between the date on which an application for an export licence with advance fixing of the refund is lodged and the date of export there is an alteration in the prices for sugar fixed in the context of the common organization of the markets in the sugar sector, provision may be made for an adjustment of the amount of the refund : HAS ADOPTED THIS REGULATION : Article 1 Whereas this situation is likely to occur ; whereas, for white sugar and raw sugar exported in the natural state from 1 July 1982 with advance fixing of the refunds determined under the provisions of Commission Regulations (EEC) No 2042/81 (*) and (EEC) No 2235/81 (*) respectively, the possibility of adjusting the refund at the request of the party concerned has been provided for ; whereas use should be made of this possibility to adjust the refunds in the case of white sugar and raw sugar exported in the form of the processed goods listed in the Annexes to Council Regulation (EEC) No 3035/80 of 11 November 1980 laying down general rules for granting export refunds on certain agricultural products exported in the form of goods not covered by Annex II to the Treaty and the criteria for fixing the amount of such refunds Q, as last amended by Regulation (EEC) No 3496/81 (8), which were fixed in advance before 1 July 1982 and 1 . In so far as the conditions set out in Article 1 2 of Regulation (EEC) No 766/68 are satisfied, export refunds fixed in advance before 1 July 1981 for white sugar and raw sugar falling within Common Customs Tariff heading No 17.01 and exported on or after that date in the form of the goods listed in the Annexes to Regulation (EEC) No 3035/80 shall be adjusted in accordance with paragraph 2 at the request of the export-licence holders concerned. 2. For the purposes of the adjustment referred to in paragraph 1 , the export refund shall be increased by the difference, expressed in ECU per 100 kilograms of sugar, between the intervention price for the product in question applicable with effect from 1 July 1982 in the non-deficit areas and the intervention price of the same product applicable on 30 June 1982 in the same areas . (') OJ No L 177, 1 . 7. 1981 , p. 4. (J) OJ No L 21 , 29 . 1 . 1982, p . 1 . 0 OJ No L 143, 25. 6 . 1968 , p . 6 . ( «) OJ No L 167, 26 . 6. 1976, p . 13 . O OJ No L 200, 21 . 7. 1981 , p . 27 . ¥) OJ No L 218 , 4. 8 . 1981 , p . 19 . 0 OJ No L 323, 29 . 11 . 1980, p . 27. (*) OJ No L 353, 9 . 12. 1981 , p . 5 . No L 41 /36 Official Journal of the European Communities 12. 2 . 82 In calculating the difference referred to in the prece ­ ding subparagraph, there shall be added to the inter ­ vention prices the relevant storage levy referred to under (a) of the third subparagraph of Article 8 (2) of Regulation (EEC) No 1785/81 . concerned, before completion of the customs export formalities relating to the quantities concerned, to the Member State which issued the licence . That Member State shall insert the relevant adjust ­ ment in section 18a of the export licence and shall place its stamp thereon . The Member States shall inform the Commission without delay of the quantities of sugar covered by the requests referred to in paragraph 1 . Article 2 (') OJ No L 89, 10 . 4 . 1968 , p. 3 . (2) OJ No L 151 , 30 . 6 . 1968 , p . 42.' Article 3 The following paragraphs 3 and 4 are hereby added to Article 14 of Regulation (EEC) No 2235/81 : '3 . For the purposes of the adjustment referred to in paragraph 1 , where the yield of the raw sugar differs from that of the standard quality as defined in Regulation (EEC) No 431 /68 ('), the amount of the adjustment shall be adapted in accordance with Article 2 of Regulation (EEC) No 837/68 (2). 4. The request referred to in paragraph 1 must be submitted by the export-licence holders This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 February 1982. For the Commission Poul DALSAGER Member of the Commission